Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00611-CV

                               IN THE INTEREST OF S.G. IV, a Child

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-16418
                              Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 17, 2018

DISMISSED

           A copy of appellant’s notice of appeal was filed in this court on August 29, 2018. The

clerk of the court notified the appellant in writing that our records did not reflect that the filing fee

in the amount of $205.00 was paid. In addition, our record contains no evidence that appellant is

excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. By order dated

September 12, 2018, appellant was ordered to show cause in writing by September 27, 2018 that

either: (1) the filing fee was paid; or (2) appellant is entitled to appeal without paying the filing

fee. Our order stated if appellant failed to respond within the time provided, this appeal would be

dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).

           On September 18, 2018, the trial court clerk filed a notification of late record stating that

the clerk’s record had not been filed because appellant has failed to pay or make arrangements to
                                                                                                       04-18-00611-CV


pay the clerk’s fee for preparing the record and that appellant is not entitled to appeal without

paying the fee. By order dated September 19, 2018, appellant was ordered to provide written proof

to this court by October 1, 2018 that either (1) the clerk’s fee had been paid or arrangements had

been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s

fee. Our order stated that if appellant failed to respond within the time provided, this appeal would

be dismissed for want of prosecution. 1 See TEX. R. APP. P. 37.3(b).

         Appellant has not responded to either order. Accordingly, this appeal is dismissed. See

TEX. R. APP. P. 5, 37.3(b), 42.3(c).

                                                            PER CURIAM




1
 We noted our September 19, 2018 order did not affect the deadline for appellant to respond to our order dated
September 12, 2018, or this court’s ability to dismiss the appeal based on appellant’s failure to comply with that order.

                                                          -2-